DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1, 3-5, 9, 13-15, 25, drawn to a recombinant single chain polypeptide comprising a first TNF superfamilv (TNFsf) monomer, a second TNFsf monomer, and a third TNFsf monomer operably linked with peptide linkers, wherein
the recombinant single chain polypeptide forms a trimer; the trimer comprises:
(i)    a first receptor binding site comprising a first gain of function variant (increases binding avidity to a target TNFsfR);
(ii)    a second receptor binding site comprising a second gain of function variant (increases binding avidity to a target TNFsfR); and
(iii)    a third receptor binding site comprising a loss of function variant (decreases binding avidity or blocks binding to target receptor); and
the trimer has a high avidity for a target TNFsf receptor, RANK, and a low avidity to non-target TNFsf receptors (e.g., OPG), classified in C07K 14/70575. 


administering to a subject in need thereof a therapeutically effective amount of the recombinant single chain polypeptide as set forth in Group I, classified in A61K 38/191.

Group III. Claims 1, 3-4, 6, 10, 16-17, 25, drawn to a recombinant single chain polypeptide comprising a first TNF superfamilv (TNFsf) monomer, a second TNFsf monomer, and a third TNFsf monomer operably linked with peptide linkers, wherein
the recombinant single chain polypeptide forms a trimer; the trimer comprises:
(i)    a first receptor binding site comprising a first gain of function variant (increases binding avidity to a target TNFsfR);
(ii)    a second receptor binding site comprising a second gain of function variant (increases binding avidity to a target TNFsfR); and
(iii)    a third receptor binding site comprising a loss of function variant (decreases binding avidity or blocks binding to target receptor); and
the trimer has a high avidity for a target TNFsf receptor, TNFR1, and a low avidity to non-target TNFsf receptors (e.g., OPG), classified in C07K 14/70575, classified in C07K 14/70575. 
 
Group IV. Claims 2-4, 6, 10, 16-17, drawn to a method of enhancing binding avidity to a target TNFsfR while suppressing the binding to a non-target TNFsfR comprising
administering to a subject in need thereof a therapeutically effective amount of the recombinant single chain polypeptide as set forth in Group III, classified in A61K 38/191.

the recombinant single chain polypeptide forms a trimer; the trimer comprises:
(i)    a first receptor binding site comprising a first gain of function variant (increases binding avidity to a target TNFsfR);
(ii)    a second receptor binding site comprising a second gain of function variant (increases binding avidity to a target TNFsfR); and
(iii)    a third receptor binding site comprising a loss of function variant (decreases binding avidity or blocks binding to target receptor); and
the trimer has a high avidity for a target TNFsf receptor, DR5, and a low avidity to non-target TNFsf receptors (e.g., OPG), classified in C07K 14/70575. 

Group VI. Claims 2, 3-4, 7, 11, 18-19, drawn to a method of enhancing binding avidity to a target TNFsfR while suppressing the binding to a non-target TNFsfR comprising
administering to a subject in need thereof a therapeutically effective amount of the recombinant single chain polypeptide as set forth in Group V, classified in A61K 38/191.

Group VII. Claims 1, 3-4, 8, 12, 20-21, 25, drawn to recombinant single chain polypeptide comprising a first TNF superfamilv (TNFsf) monomer, a second TNFsf monomer, and a third TNFsf monomer operably linked with peptide linkers, wherein
the recombinant single chain polypeptide forms a trimer; the trimer comprises:

(ii)    a second receptor binding site comprising a second gain of function variant (increases binding avidity to a target TNFsfR); and
(iii)    a third receptor binding site comprising a loss of function variant (decreases binding avidity or blocks binding to target receptor); and
the trimer has a high avidity for a target TNFsf receptor, TAC1, and a low avidity to non-target TNFsf receptors (e.g., OPG), classified in C07K 14/70575. 

Group VIII. Claims 2, 3-4, 8, 12, 20-21, drawn to a method of enhancing binding avidity to a target TNFsfR while suppressing the binding to a non-target TNFsfR comprising
administering to a subject in need thereof a therapeutically effective amount of the recombinant single chain polypeptide as set forth in Group VII, classified in A61K 38/191.

 Group IX. Claims 22-24, drawn to a nucleic acid, encoding the recombinant single chain polypeptide of Group I, wherein the recombinant nucleic acid is operably linked to a promoter or a nucleic acid encoding a signal peptide, wherein the signal peptide provides for secretion of the recombinant single chain polypeptide when expressed in a host cell, a host cell and a method for producing the recombinant single chain polypeptide, classified in C12N 15/00. 

Group X. Claims 22-24, drawn to a nucleic acid, encoding the recombinant single chain polypeptide of Group III, wherein the recombinant nucleic acid is operably linked to a promoter or a nucleic acid encoding a signal peptide, wherein the signal peptide provides for , classified in C12N 15/00. 

Group XI. Claims 22-24, drawn to a nucleic acid, encoding the recombinant single chain polypeptide of Group V, wherein the recombinant nucleic acid is operably linked to a promoter or a nucleic acid encoding a signal peptide, wherein the signal peptide provides for secretion of the recombinant single chain polypeptide when expressed in a host cell, a host cell and a method for producing the recombinant single chain polypeptide, classified in C12N 15/00. 

Group XII. Claims 22-24, drawn to a nucleic acid, encoding the recombinant single chain polypeptide of Group VII, wherein the recombinant nucleic acid is operably linked to a promoter or a nucleic acid encoding a signal peptide, wherein the signal peptide provides for secretion of the recombinant single chain polypeptide when expressed in a host cell, a host cell and a method for producing the recombinant single chain polypeptide, classified in C12N 15/00. 

3.	The inventions are independent or distinct, each from the other because:

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different products, restriction is deemed to be proper because these products appear to constitute patentably distinct inventions for the following reasons:


Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:
Inventions II, IV, VI and VIII are independent and distinct, each from the other, because the methods are practiced with materially different starting agents and each of the methods has different goals. Therefore, each method requires a non-coextensive search because of different starting materials, and goals. 

Inventions of Groups I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP the polypeptide can be used in a materially and methodologically distinct process such as in vitro assays.

Inventions of Groups III and IV are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the polypeptide can be used in a materially and methodologically distinct process such as in vitro assays.

Inventions of Groups V and  VI are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the polypeptide can be used in a materially and methodologically distinct process such as in vitro assays.

Inventions of Groups VII and  VIII are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the polypeptide can be used in a materially and methodologically distinct process such as in vitro assays.
and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Correction of Inventorship 
5.	Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors is no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied bya request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Rejoinder Practice 
6.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646